Name: 88/162/EEC: Commission Decision of 1 February 1988 on a concerted measure for the grant of a standby indemnity to fishermen from certain Member States of the Community who have had to suspend their fishing activities in waters under the sovereignty or jurisdiction of Morocco (Only the Spanish and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  Europe;  civil law;  fisheries
 Date Published: 1988-03-18

 Avis juridique important|31988D016288/162/EEC: Commission Decision of 1 February 1988 on a concerted measure for the grant of a standby indemnity to fishermen from certain Member States of the Community who have had to suspend their fishing activities in waters under the sovereignty or jurisdiction of Morocco (Only the Spanish and Portuguese texts are authentic) Official Journal L 072 , 18/03/1988 P. 0050 - 0051*****COMMISSION DECISION of 1 February 1988 on a concerted measure for the grant of a standby indemnity to fishermen from certain Member States of the Community who have had to suspend their fishing activities in waters under the sovereignty or jurisdiction of Morocco (Only the Spanish and Portuguese texts are authentic) (88/162/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and acquaculture sector (1), and in particular Articles 23 (5) and 32 (1) thereof, Whereas the preliminary fisheries arrangements applicable between the European Economic Community and the Kingdom of Morocco from 1 August to 31 December 1987 (2) have expired; Whereas it proved impossible to terminate the negotiations for the conclusion of a Fisheries Agreement by 31 December 1987; Whereas, as the result of a notification from the Moroccan authorities, Community vessels operating in waters under the sovereignty or jurisdiction of Morocco stopped their fishing activities at midnight on 31 December 1987; Whereas about 700 fishing vessels flying the flags of Spain and Portugal are affected by the suspension of fishing activities and cannot work either in Community waters or elsewhere; Whereas, pending the outcome of the negotiations in progress, the consequences arising from this suspension of activities should be minimized by the grant of a standby indemnity to supplement national aids intended to remedy a serious disturbace in the economies of the Member States concerned; Whereas this mesasure, which will be based on an aid programme approved by the Commission, constitutes a concerted measure within the meaning of the third indent of Article 32 (1) of Regulation (EEC) No 4028/86; Whereas the measure may be renewed; Whereas the Standing Committee for the Fishing Industry has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS DECISION: Article 1 1. A measure concerted with Spain and Portugal is hereby introduced involving the payment of a standby indemnity to those two Member States. 2. The standby indemnity is intended for fishermen from those Member States, in order to help minimize the consequences they are suffering as a result of the suspension of their fishing activities in waters under the sovereignty or jurisdiction of Morocco. 3. The Member States concerned shall submit to the Commission before 26 January 1988 for approval, a programme of aid setting out the arrangements for compensating fishermen affected by the cessation of their fishing activities. Article 2 The indemnity, which shall not exceed 3 million ECU per month, shall be granted from 1 January 1988 until the date on which the negotiations in progress for a fisheries agreement between the European Economic Community and Morocco are concluded and until 31 January 1988 at the latest; it shall be granted in proportion to the vessels' respective activities, within the limits of the activities engaged in during 1987, taking into account their seasonal pattern, in accordance with the scale given in the Annex. Article 3 The days for which compensation if paid under this Decision shall not be taken into account as additional days laid up within the meaning of Article 23 of Regulation (EEC) No 4028/86. Article 4 This Decision is addressed to the Kingdom of Spain and the Portuguese Republic. Done at Brussels, 1 February 1988. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 232, 19. 8. 1987, p. 18. ANNEX Scale for the standby indemnity 1.2,3 // // // Vessel's tonnage // Maximum amount (ECU/day) // 1.2.3 // // Vessels less than 10 years old // Vessels 10 years old and over // // // // less than 20 GRT // 30 // 20 // 20 < 50 GRT // 75 // 50 // 50 < 70 GRT // 100 // 75 // 70 < 100 GRT // 150 // 125 // 100 < 200 GRT // 300 // 200 // 200 < 300 GRT // 475 // 350 // 300 GRT and over // 625 // 500 // // //